DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 3-5, 7, 10-11, and 13-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-2, 6, 8-9, and 12 are cancelled.  Claims 3-5, 7, and 21 are amended.

Response to Amendment
	The amendments filed on 29 Apr. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 18-20 under 35 USC 112(a) as failing to comply with the written description requirement is withdrawn.
	In view of Applicants amendments, the rejection of claim 7 under 35 USC 112(a) is withdrawn.
	In view of Applicants amendment, the rejection of claim 7 under 35 USC 112(b) as being indefinite is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5, 7, 10-11, and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kularatne et al. (US 2017/0065729 A1; provisional filed on 9 Sep. 2015), in view of Pomper et al. (WO 2010/014933 A1; published 4 Feb. 2010) for the reasons cited in the Office action filed on 20 Oct. 2021.

Applicants Arguments
	Applicants assert that Kularatne in view of Pomper I neither teaches nor suggests an operable method for making the instantly claimed compounds.

Applicant's arguments filed 29 Apr. 2022 have been fully considered but they are not persuasive. Kularatne does teach and suggest an operative method for making the instantly claimed compounds.  At [0321] and scheme 1, Kularatne teaches the synthesis of 5-(tert-butoxy)-4-(3-(1,5-di-tert-butoxy-1,5-dioxopentan-2-yl)ureido)-5-oxopentanoic acid and teaches the selective coupling of an amine to carboxylate.  Pomper teaches an operative method for the synthesis of a 131I- and 211At-labeled compounds by halodestannylation of a corresponding tri-n-butylstannyl precursor.  Applicants should provide evidence that a process for making the claimed compounds was not known at the time of invention.  See In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA).  Both Kularatne and Pomper I are prior art for all that they teach.  See Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989).


Claims 3-5, 7, 10-11, and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomper et al. (US 10,736,974 A1; provisional filed on 22 Oct. 2014) for the reasons cited in the Office action filed on 29 Oct. 2021.

Applicants Arguments
	Applicants assert that Pomper II neither teaches nor suggests an operable method for making the instantly claimed compounds.

Applicant's arguments filed 29 Apr. 2022 have been fully considered but they are not persuasive. Pomper II refers to Kozikowski, 2001 for the design and synthesis of remarkably potent urea-based inhibitors of glutamate carboxypeptidase II of general scaffold 3 (Fig. 10).  At col. 99, Pomper II discloses an operative method for coupling 2-(4-(tributylstannyl)phenyl)ethan-1-amine to the PSMA binding carbamate scaffold and Pomper discloses halodestannylation to form the corresponding 131I- and 211At-labeled compounds.  Applicants should provide evidence that a process for making the claimed compounds was not known at the time of invention.  See In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA).  Pomper II is prior art for all that it teaches.  See Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3-5, 7, 10-11, and 13-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/984,415 in view of Pomper et al. (WO 2010/014933 A1; published 4 Feb. 2010) for the reasons cited in the Office action filed on 29 Oct. 2021. 
This is a provisional nonstatutory double patenting rejection.

Applicants Arguments
	Applicants request that the double patenting rejection be held in abeyance until claims are allowable.

Applicant's arguments filed 29 Apr. 2022 have been fully considered but they are not persuasive. The claims remain rejected for the reasons cited in the Office action filed on 29 Oct. 2021.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 21 is directed to a pharmaceutical composition comprising a compound of claim 1; however, claim 1 has been cancelled.  Accordingly, claim 22 is indefinite.  The examiner suggests substituting “claim 1” in claim 22 with “claim 3”.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618